Case 1:20-cv-02606-CMA-KLM Document 39 Filed 08/28/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02606-CMA

  MIRACLE MORINGA DIRECT INC.,

        Plaintiff,

  v.

  EYEFIVE, INC.,

        Defendant.


                                 ENTRY OF APPEARANCE


        To: The Clerk of the Court and all Parties of Record:

        I hereby certify that I am a member in good standing of the bar of this Court, and
  I appear in this case as counsel for Defendant EyeFive, Inc.

        Dated this 28th day of August, 2020, in Denver, Colorado.


                                                    s/ Michael N. Mulvania
                                                    Michael N. Mulvania
                                                    RICHARDS CARRINGTON, LLC
                                                    1444 Blake Street
                                                    Denver, Colorado 80202
                                                    Telephone: 303-962-2690
                                                    Facsimile: 303-962-2691
                                                    Email: michael@richardscarrington.com

                                                    Attorney for Defendant EyeFive, Inc.




                                               1
Case 1:20-cv-02606-CMA-KLM Document 39 Filed 08/28/20 USDC Colorado Page 2 of 2




                             CERTIFICATE OF SERVICE


      I hereby certify that on August 28, 2020, I served the foregoing ENTRY OF
  APPEARANCE upon the following non-CM/ECF participants via electronic mail:

        David F. Tamaroff
        Aiman Farooq
        Morgan & Morgan, P.A.
        dtamaroff@forthepeople.com
        afarooq@forthepeople.com




                                               s/ Dyanna Spicher
                                               Dyanna Spicher, Paralegal




                                           2
